Appeal Dismissed and Memorandum Opinion filed January 15, 2019.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-18-00857-CV

                        SHAWNERVIN BRAGGS, Appellant
                                          V.
                       ERIK MATTHEW SONGER, Appellee

                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                          Trial Court Cause No. 1113174

                    MEMORANDUM                     OPINION
      This is an appeal from a final judgment signed August 29, 2018. Appellant’s
brief was due November 5, 2018. No brief or motion for extension of time to file the
brief was filed.

      On November 13, 2018, the court ordered appellant to filed a brief by
December 5, 2018. We cautioned that if appellant failed to comply with our order,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
No brief or motion for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain




                                        2